DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 11/9/2017.

Priority

Examiner notes that the claimed features of the independent claims are not supported in parent application 13/770603 (filed 2/19/2013) nor in any of the other continuation applications in this patent family prior to 13/770603. Therefore, claims 1-19 do not enjoy the priority benefit of application 13/770603, nor the priority benefit of any other continuation applications in this patent family prior to 13/770603. Examiner acknowledges the priority benefit to provisional application 62/421394 (filed 11/14/2016).

Information Disclosure Statement

The information disclosure statements submitted on 11/9/2017 (2), 11/20/2018, 3/23/2019, 6/23/2019 (2), 9/9/2019, 11/1/2019, and 6/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 9 and 19 do not appear to have support in the originally filed specification filed on 11/9/2017.  There does not appear to be any discussion of “a plurality of at least partially statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core”.  Appropriate correction is required.

Claim Objections

Claim 1 is objected to because of the following informalities: “generating at least one signature to the at least one MMCE” should be “generating at least one signature from the at least one MMCE” (emphasis added).  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: “generating at least one signature to the collected metadata, wherein the social linking score is generated based further on the at least one signature generated to the collected metadata” should be “generating at least one signature from the collected metadata, wherein the social linking score is generated based further on the at least one signature generated from the collected metadata” (emphasis added).  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: “generating at least one signature to the at least one MMCE” should be “generating at least one signature from the at least one MMCE” (emphasis added).  Appropriate correction is required.

Claim 11 is objected to because of the following informalities: “generating at least one signature to the at least one MMCE” should be “generating at least one signature from the at least one MMCE” (emphasis added).  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: “generating at least one signature to the collected metadata, wherein the social linking score is generated based further on the at least one signature generated to the collected metadata” should be “generating at least one signature from the collected metadata, wherein the social linking score is generated based further on the at least one signature generated from the collected metadata” (emphasis added).  Appropriate correction is required.

Claims 2-9 and 12-19 are objected to based on their dependency on objected to claims 1 and 11.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claims 1, 10, and 11, the claims recite the limitation “generating, based on the analysis, a social linking score”.  There is insufficient antecedent basis for this limitation in the claim.  To what does “based on the analysis” refer?  Does “the analysis” refer to the “analyzing at least one MMCE” or is it something else in the claim?  Does it refer to the “identifying”?  This is unclear.  Please explain.  For examination purposes, the phrase “based on the analysis” will be interpreted to mean “based on the identifying”. Dependent claims 2-9 and 12-19 are rejected under 35 U.S.C. 112(b) as being indefinite by virtue of their dependency on indefinite claims 1 and 11. Appropriate correction is required.  

Regarding independent claim 10, the claim recites “the at least two entities depicted in the at least one MMCE”. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be interpreted to mean “[[the]] at least two entities depicted in the at least one MMCE”. Appropriate correction is required.  

Regarding dependent claims 8 and 18, they recite the limitation “wherein the at least one signature is robust to noise and distortion”. The term "robust" in claims 8 and 18 is a relative term which renders the claim indefinite.  The term "robust" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How can we determine how a signature is robust to noise or distortion? The specification does not appear to provide any specific definition of what is means for a signature to be robust.  For examination purposes, the term “robust” will be interpreted to mean that the signature can be analyzed with the presence of noise or distortion associated with the signature.  Appropriate correction is required. 

Regarding claims 9 and 19, the claims disclose “wherein each signature is generated by a signature generator system including a plurality of at least partially statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core”.  First, the phrase “wherein the properties of each core are set independently of the properties of each other core” lacks antecedent basis.  For examination purposes, this phrase will be interpreted to mean “wherein properties of each core are set independently of the properties of each other core”.  Second, what are the “properties” of each core, and what does it mean to “set” the properties of each core independently.  The specification does not appear to provide an answer to either of these questions.  Third, what does it mean to have “partially statistically independent computational cores”? Again, the specification is silent as to what this means.  Last, what are these computational cores?  Are they just generic computer processing elements? For examination purposes, the entirety of claim 9 will be interpreted to mean that the signature of claim 1 is generated by multiple generic computer processing elements.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites a computer-implemented method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
[a]nalyzing at least one MMCE, wherein the analyzing further comprises generating at least one signature to the at least one MMCE: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of analyzing a content item by generating a signature, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
[i]dentifying, based on the generated at least one signature, the at least two entities depicted in the at least one MMCE:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying at least two entities in the content item, which is an evaluation or observation that is practically capable of being performed in the human mind.
[g]enerating, based on the analysis, a social linking score for the at least two entities, wherein the social linking score represents a social relativeness of the at least two entities:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a social linking score, which is an evaluation or observation that is practically capable of being performed in the human mind.
Step 2A Prong 2:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.
Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 2
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the at least two entities include at least two people”. This limitation merely places restrictions on the type of data used in the analysis and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites “wherein the at least two entities include at least two people” (which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “generating at least one signature to the collected metadata, wherein the social linking score is generated based further on the at least one signature generated to the collected metadata” Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating at least one signature to the collected metadata, which is an evaluation or observation that is practically capable of being performed in the human mind.  For example, one could mentally generate a signature or identify a face in a picture or MMCE and generate a score based on a timestamp of a photo based on identifying a face.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “collecting metadata associated with the at least one MMCE”, which is insignificant extra solution activity (see MPEP §2106.05(d)(II) (“Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).  This additional element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the metadata includes at least one of: a time stamp of each MMCE, a device used for capturing each MMCE, a location pointer, at least one comment associated with each MMCE, and at least one tag associated with each MMCE”. This limitation merely places restrictions on the type of data used in the analysis and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites “wherein the metadata includes at least one of: a time stamp of each MMCE, a device used for capturing each MMCE, a location pointer, at least one comment associated with each MMCE, and at least one tag associated with each MMCE” (which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “generating at least one concept, wherein each concept is a collection of signatures representing the content within the MMCE and metadata describing the concept, wherein the social linking score is generated based further on the generated at least one concept”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a concept, which is an evaluation or observation that is practically capable of being performed in the human mind.  For example, the concept could be a family, and the collection of signatures could be the names of the people who are part of the family, and you decide that there is a greater social linking score based on people who are identified as being part of the family.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “generating at least one context, wherein the at least one context is determined by correlating among the at least one concept, wherein the social linking score is generated based further on the generated at least one context”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of generating context and correlating among the concept, which is an evaluation or observation that is practically capable of being performed in the human mind.  For example, the context could be a family gathering, and the context could be generated by correlating among the concept of a family, and a social linking score is generated based on the family gathering photo.
Step 2A Prong 2, Step 2B: This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the social linking score is generated based further on at least one of: a number of MMCEs in which the two entities are shown, a time stamp associated with a first appearance of one of the at least two entities in a first MCCE of the at least one MMCE, a time stamp associated with a last appearance of one of the at least two entities in a second MCCE of the at least one MMCE, a physical interaction between the at least two entities in each of the at least one MMCE, a location coordinate associated with each of the at least one MMCE, other entities depicted in the at least one MMCE, and tags of the at least one MMCE.” Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental processes of generating a social score based on a variety of things such as a timestamp, which is an evaluation or observation that is practically capable of being performed in the human mind.  For example, the social score could be generated by looking at a timestamp of a plurality of photos and see that the same entities are in multiple timestamped photos, and thus one could mentally generate a score indicating a social relativeness between the depicted entities in the photos.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 8
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the at least one signature is robust to noise and distortion”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental processes of generating a signature that is robust to noise or distortion, which is an evaluation or observation that is practically capable of being performed in the human mind.  For example, the signature could be an identified face that is easily identified from a photo, and the noise and distortion of the photo does not affect the ability to detect or generate a signature or face in the photo.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.
  
Claim 9
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein each signature is generated by a signature generator system including a plurality of at least partially statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a signature by a signature generator system that includes computational cores that are set independently of each other, which is an evaluation or observation that is practically capable of being performed in the human mind.  For example, one could mentally generate a signature from a MMCE by identifying a face in a photo.
Step 2A Prong 2, Step 2B:  This claim recites “partially statistically independent computational cores” which are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Further, setting the cores doesn't make them non-generic, and doesn't provide a practical application, and doesn't provide an inventive concept because it doesn't improve a technology and doesn't have specific recited benefits. Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  The claim recites a non-transitory computer-readable medium; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
[a]nalyzing at least one MMCE, wherein the analyzing further comprises generating at least one signature to the at least one MMCE: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of analyzing a content item by generating a signature, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
[i]dentifying, based on the generated at least one signature, the at least two entities depicted in the at least one MMCE:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying at least two entities in the content item, which is an evaluation or observation that is practically capable of being performed in the human mind.
[g]enerating, based on the analysis, a social linking score for the at least two entities wherein the social linking score represents a social relativeness of the at least two entities:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a social linking score, which is an evaluation or observation that is practically capable of being performed in the human mind.
Step 2A Prong 2:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.
Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 11
Step 1:  The claim system; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
[a]nalyzing at least one MMCE, wherein the analyzing further comprises generating at least one signature to the at least one MMCE: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of analyzing a content item by generating a signature, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
[i]dentifying, based on the generated at least one signature, the at least two entities depicted in the at least one MMCE:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying at least two entities in the content item, which is an evaluation or observation that is practically capable of being performed in the human mind.
[g]enerating, based on the analysis, a social linking score for the at least two entities wherein the social linking score represents a social relativeness of the at least two entities:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a social linking score, which is an evaluation or observation that is practically capable of being performed in the human mind.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional element consists of “a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to”.  The additional element of “a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Thus the additional element does not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, this additional element does not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional element of “a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 12
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the at least two entities include at least two people”. This limitation merely places restrictions on the type of data used in the analysis and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites “wherein the at least two entities include at least two people” (which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 13
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “generating at least one signature to the collected metadata, wherein the social linking score is generated based further on the at least one signature generated to the collected metadata” Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating at least one signature to the collected metadata, which is an evaluation or observation that is practically capable of being performed in the human mind.  For example, one could mentally generate a signature or identify a face in a picture or MMCE and generate a score based on a timestamp of a photo based on identifying a face.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “collecting metadata associated with the at least one MMCE”, which is insignificant extra solution activity (see MPEP §2106.05(d)(II) (“Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).  This additional element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 14
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the metadata includes at least one of: a time stamp of each MMCE, a device used for capturing each MMCE, a location pointer, at least one comment associated with each MMCE, and at least one tag associated with each MMCE”. This limitation merely places restrictions on the type of data used in the analysis and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites “wherein the metadata includes at least one of: a time stamp of each MMCE, a device used for capturing each MMCE, a location pointer, at least one comment associated with each MMCE, and at least one tag associated with each MMCE” (which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 15
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “generating at least one concept, wherein each concept is a collection of signatures representing the content within the MMCE and metadata describing the concept, wherein the social linking score is generated based further on the generated at least one concept”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating concept, which is an evaluation or observation that is practically capable of being performed in the human mind.  For example, the concept could be a family, and the collection of signatures could be the names of the people who are part of the family, and you decide that there is a greater social linking score based on people who are identified as being part of the family.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 16
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “generating at least one context, wherein the at least one context is determined by correlating among the at least one concept, wherein the social linking score is generated based further on the generated at least one context”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of generating context and correlating among the concept, which is an evaluation or observation that is practically capable of being performed in the human mind.  For example, the context could be a family gathering, and the context could be generated by correlating among the concept of a family, and a social linking score is generated based on the family gathering photo.
Step 2A Prong 2, Step 2B: This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 17
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the social linking score is generated based further on at least one of: a number of MMCEs in which the two entities are shown, a time stamp associated with a first appearance of one of the at least two entities in a first MCCE of the at least one MMCE, a time stamp associated with a last appearance of one of the at least two entities in a second MCCE of the at least one MMCE, a physical interaction between the at least two entities in each of the at least one MMCE, a location coordinate associated with each of the at least one MMCE, other entities depicted in the at least one MMCE, and tags of the at least one MMCE.” Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental processes of generating a social score based on a variety of things such as a timestamp, which is an evaluation or observation that is practically capable of being performed in the human mind.  For example, the social score could be generated by looking at a timestamp of a plurality of photos and see that the same entities are in multiple timestamped photos, and thus one could mentally generate a score indicating a social relativeness between the depicted entities in the photos.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 18
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the at least one signature is robust to noise and distortion”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental processes of generating a signature that is robust to noise or distortion, which is an evaluation or observation that is practically capable of being performed in the human mind.  For example, the signature could be an identified face that is easily identified from a photo, and the noise and distortion of the photo does not affect the ability to detect or generate a signature or face in the photo.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.
  
Claim 19
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein each signature is generated by a signature generator system including a plurality of at least partially statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental processes of generating a signature by a signature generator system that includes computational cores that are set independently of each other, which is an evaluation or observation that is practically capable of being performed in the human mind.  For example, one could mentally generate a signature from a MMCE by identifying a face in a photo.
Step 2A Prong 2, Step 2B:  This claim recites “partially statistically independent computational cores” which are generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Further, setting the cores doesn't make them non-generic, and doesn't provide a practical application, and doesn't provide an inventive concept because it doesn't improve a technology and doesn't have specific recited benefits. Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Zhang et al., “Dynamic Estimation of Family Relations from Photos”, 2011, Advances in Multimedia Modeling. MMM 2011, pp. 65-76, hereinafter “Zhang”).

	Regarding claim 1, Zhang discloses [a] method for determining a social relativeness between at least two entities depicted in at least one multimedia content element (MMCE), comprising: (Abstract; “we present an approach to estimate dynamic relations among major characters in family photo collections”, which discloses a method for determining social relativeness or dynamic relations between two entities or characters depicted in at least one MMCE or photo; Page 68, ¶3; “Particularly, people who appear in a series of group photos taken in one event (e.g. family reunion, company outing, alumni reunion) may be recognized as belonging to one circle of relatives, colleagues or classmates”, which discloses that the MMCE can contain at least two entities, such as multiple people in a group photo)
analyzing at least one MMCE, wherein the analyzing further comprises generating at least one signature to the at least one MMCE; (Page 66, §2.1; “Based on state-of-the-art face recognition technology, we developed a face clustering algorithm in earlier work which automatically divides a photo collection into a number of clusters, with each cluster containing photos of one particular person . . . Each cluster is represented by one face image in the cluster, called a face bubble”, which discloses, under a broadest reasonable interpretation of the claim language, analyzing at least one MMCE or photo collection by generating at least one signature or cluster that is represented by a face bubble to the at least one MMCE, the cluster containing photos of one particular person)
identifying, based on the generated at least one signature, the at least two entities depicted in the at least one MMCE; and (Page 66, §2.1; “Based on state-of-the-art face recognition technology, we developed a face clustering algorithm in earlier work which automatically divides a photo collection into a number of clusters, with each cluster containing photos of one particular person . . . Each cluster is represented by one face image in the cluster, called a face bubble”, which discloses identifying, based on the signature or face cluster represented by a face bubble, the at least two entities and Page 67, Figure 2; the figure discloses identifying, based on the signature or cluster, the at least two entities depicted in the at least one MMCE; and Page 69, Figure 3;the figure discloses identifying, based on the dsignature or cluster that uses face bubble, the two entities depicted in the at least one MMCE.  Notice the MMCEs or pictures depicted in the figure include group photos from which entities are identified)
generating, based on the analysis, a social linking score for the at least two entities, wherein the social linking score represents a social relativeness of the at least two entities (Page 68, Last two paragraphs; the last two paragraphs disclose determining a social linking score or metric by determining what people, in a group photo, are in the same social circle or who are intimate to each other; and Page 70, ¶1; “Among these candidates, a link is computed between each pair of people based on the number of co-appearances, and with weights added to cases such as exclusive photos, close positions in group photos, face-touching position and babyholding position”, which discloses, under a broadest reasonable interpretation of the claim language, generating a social linking score through computing a link or score of co-appearances to determine social relativeness, such as whether certain people in a photo are related; and Figure 4; the figure discloses generating a social linking score, as denoted by the numbers in the figure, for at least two entities or people).

Regarding claim 10, Zhang discloses [a] non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, the process comprising:(Abstract; “we present an approach to estimate dynamic relations among major characters in family photo collections”, which discloses a process for determining social relativeness or dynamic relations between two entities or characters depicted in at least one MMCE or photo; Page 68, ¶3; “Particularly, people who appear in a series of group photos taken in one event (e.g. family reunion, company outing, alumni reunion) may be recognized as belonging to one circle of relatives, colleagues or classmates”, which discloses that the MMCE can contain at least two entities, such as multiple people in a group photo; and Figures 1-9 and Conclusion; as depicted in the figures and as stated in the conclusion that “face analysis technologies” are used, this process is inherently performed on a computer using a computer-readable medium)
analyzing at least one MMCE, wherein the analyzing further comprises generating at least one signature to the at least one MMCE; (Page 66, §2.1; “Based on state-of-the-art face recognition technology, we developed a face clustering algorithm in earlier work which automatically divides a photo collection into a number of clusters, with each cluster containing photos of one particular person . . . Each cluster is represented by one face image in the cluster, called a face bubble”, which discloses, under a broadest reasonable interpretation of the claim language, analyzing at least one MMCE or photo collection by generating at least one signature or cluster that is represented by a face bubble to the at least one MMCE, the cluster containing photos of one particular person)
identifying, based on the generated at least one signature, the at least two entities depicted in the at least one MMCE; and (Page 66, §2.1; “Based on state-of-the-art face recognition technology, we developed a face clustering algorithm in earlier work which automatically divides a photo collection into a number of clusters, with each cluster containing photos of one particular person . . . Each cluster is represented by one face image in the cluster, called a face bubble”, which discloses identifying, based on the signature or face cluster represented by a face bubble, the at least two entities and Page 67, Figure 2; the figure discloses identifying, based on the signature or cluster, the at least two entities depicted in the at least one MMCE; and Page 69, Figure 3;the figure discloses identifying, based on the dsignature or cluster that uses face bubble, the two entities depicted in the at least one MMCE.  Notice the MMCEs or pictures depicted in the figure include group photos from which entities are identified)
generating, based on the analysis, a social linking score for the at least two entities, wherein the social linking score represents a social relativeness of the at least two entities (Page 68, Last two paragraphs; the last two paragraphs disclose determining a social linking score or metric by determining what people, in a group photo, are in the same social circle or who are intimate to each other; and Page 70, ¶1; “Among these candidates, a link is computed between each pair of people based on the number of co-appearances, and with weights added to cases such as exclusive photos, close positions in group photos, face-touching position and babyholding position”, which discloses, under a broadest reasonable interpretation of the claim language, generating a social linking score through computing a link or score of co-appearances to determine social relativeness, such as whether certain people in a photo are related; and Figure 4; the figure discloses generating a social linking score, as denoted by the numbers in the figure, for at least two entities or people).

Regarding claim 11, Zhang discloses [a] system for determining a social relativeness between at least two entities depicted in at least one multimedia content element (MMCE), comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: (Abstract; “we present an approach to estimate dynamic relations among major characters in family photo collections”, which discloses a system for determining social relativeness or dynamic relations between two entities or characters depicted in at least one MMCE or photo; Page 68, ¶3; “Particularly, people who appear in a series of group photos taken in one event (e.g. family reunion, company outing, alumni reunion) may be recognized as belonging to one circle of relatives, colleagues or classmates”, which discloses that the MMCE can contain at least two entities, such as multiple people in a group photo; and Figures 1-9 and Conclusion; as depicted in the figures and as stated in the conclusion that “face analysis technologies” are used, this process is inherently performed on a computer using a memory and processing circuitry)
analyzing at least one MMCE, wherein the analyzing further comprises generating at least one signature to the at least one MMCE; (Page 66, §2.1; “Based on state-of-the-art face recognition technology, we developed a face clustering algorithm in earlier work which automatically divides a photo collection into a number of clusters, with each cluster containing photos of one particular person . . . Each cluster is represented by one face image in the cluster, called a face bubble”, which discloses, under a broadest reasonable interpretation of the claim language, analyzing at least one MMCE or photo collection by generating at least one signature or cluster that is represented by a face bubble to the at least one MMCE, the cluster containing photos of one particular person)
identifying, based on the generated at least one signature, the at least two entities depicted in the at least one MMCE; and (Page 66, §2.1; “Based on state-of-the-art face recognition technology, we developed a face clustering algorithm in earlier work which automatically divides a photo collection into a number of clusters, with each cluster containing photos of one particular person . . . Each cluster is represented by one face image in the cluster, called a face bubble”, which discloses identifying, based on the signature or face cluster represented by a face bubble, the at least two entities and Page 67, Figure 2; the figure discloses identifying, based on the signature or cluster, the at least two entities depicted in the at least one MMCE; and Page 69, Figure 3;the figure discloses identifying, based on the dsignature or cluster that uses face bubble, the two entities depicted in the at least one MMCE.  Notice the MMCEs or pictures depicted in the figure include group photos from which entities are identified)
generating, based on the analysis, a social linking score for the at least two entities, wherein the social linking score represents a social relativeness of the at least two entities (Page 68, Last two paragraphs; the last two paragraphs disclose determining a social linking score or metric by determining what people, in a group photo, are in the same social circle or who are intimate to each other; and Page 70, ¶1; “Among these candidates, a link is computed between each pair of people based on the number of co-appearances, and with weights added to cases such as exclusive photos, close positions in group photos, face-touching position and babyholding position”, which discloses, under a broadest reasonable interpretation of the claim language, generating a social linking score through computing a link or score of co-appearances to determine social relativeness, such as whether certain people in a photo are related; and Figure 4; the figure discloses generating a social linking score, as denoted by the numbers in the figure, for at least two entities or people).

	Regarding claims 2 and 12, the rejection of claims 1 and 11 are incorporated and Zhang further discloses wherein the at least two entities include at least two people (Page 69, Figure 3; the figure clearly shows that some of the analyzed MMCEs or photos contain entities that includes at least two people in a group photo).

	Regarding claims 3 and 13, the rejection of claims 1 and 11 are incorporated and Zhang further discloses wherein the analyzing further comprises: collecting metadata associated with the at least one MMCE; and (Page 68, Second to Last Paragraph; “Applying clustering to the co-appearance matrix and using photo timestamps, we can find out groups of people who appear together in the same event, and thus figure out social circles in a photo dataset. Particularly, people who appear in a series of group photos taken in one event (e.g. family reunion, company outing, alumni reunion) may be recognized as belonging to one circle of relatives, colleagues or classmates”, which discloses collecting metadata in the form of timestamps; and Page 66, §2.1; “contextual information such as co-appearance of people in photos, people’s relative positions in photos and photo timestamps, the following clues can be obtained
to discover people’s relations”, further disclosing the use of metadata and the collecting thereof, the metadata being timestamps)
generating at least one signature to the collected metadata, wherein the social linking score is generated based further on the at least one signature generated to the collected metadata (Page 66, §2.1; “contextual information such as co-appearance of people in photos, people’s relative positions in photos and photo timestamps, the following clues can be obtained to discover people’s relations”, further disclosing the use of metadata to generate both a signature (facial recognition for a cluster) and a social linking score; and Page 68, Second to Last Paragraph; “Applying clustering to the co-appearance matrix and using photo timestamps, we can find out groups of people who appear together in the same event, and thus figure out social circles in a photo dataset. Particularly, people who appear in a series of group photos taken in one event (e.g. family reunion, company outing, alumni reunion) may be recognized as belonging to one circle of relatives, colleagues or classmates”, which discloses using metadata and a co-appearance matrix, which is generated from facial recognition signatures, to determine social relativeness; and Figure 4;  the figure discloses the social linking score in the form of numbers, and these numbers are based on facial recognition clusters or signatures and timestamp on when the photos were taken of the entities).


Regarding claims 4 and 14, the rejection of claims 1, 3, 11, and 13 are incorporated and Zhang further discloses wherein the metadata includes at least one of: a time stamp of each MMCE, a device used for capturing each MMCE, a location pointer, at least one comment associated with each MMCE, and at least one tag associated with each MMCE (Page 66, §2.1; “contextual information such as co-appearance of people in photos, people’s relative positions in photos and photo timestamps, the following clues can be obtained to discover people’s relations”, further disclosing the use of metadata in the form of timestamps; and Page 68, Second to Last Paragraph; “Applying clustering to the co-appearance matrix and using photo timestamps, we can find out groups of people who appear together in the same event, and thus figure out social circles in a photo dataset. Particularly, people who appear in a series of group photos taken in one event (e.g. family reunion, company outing, alumni reunion) may be recognized as belonging to one circle of relatives, colleagues or classmates”, which discloses metadata in the form of timestamps).

	Regarding claims 5 and 15, the rejection of claims 1 and 11 are incorporated and Zhang further discloses generating at least one concept, wherein each concept is a collection of signatures representing the content within the MMCE and metadata describing the concept, wherein the social linking score is generated based further on the generated at least one concept (Page 69, §2.2; the section discloses, under a broadest reasonable interpretation of the claim language, generating a relation tree or concept from a series of photos that are analyzed using the timestamps (metadata) and facial recognition technologies that create clusters that are represented by face bubbles as discussed in section 2.1 of Zhang.  The concept is a relation tree, and it is a collection of signatures or bubble faces within a family; and Figure 4; the figure discloses the concept in the form of a relation tree, and a social linking score, depicted by the numbers in the figure, is generated based on the concept or relation tree).

	Regarding claims 6 and 16, the rejection of claims 1, 5, 11, and 15 are incorporated and Zhang further discloses generating at least one context, wherein the at least one context is determined by correlating among the at least one concept, wherein the social linking score is generated based further on the generated at least one context (Page 69, §2.2; the section discloses, under a broadest reasonable interpretation of the claim language, generating a context or determining a family or friendship from correlating with the concept, the concept being a relation tree.  The concept is a relation tree, and it is a collection of signatures or bubble faces within a family; and Figure 4; the figure discloses the context in the form of a nuclear family, and a social linking score, depicted by the numbers in the figure, is generated based on the context which is the nuclear family; and Figure 5; the figure discloses the context in the form of identifying a family from a series of photos, and the figure further discloses the social linking scores in the form of numbers in the figure that is used to determine the context (family) from the set of concepts (relation tree)).

Regarding claims 7 and 17, the rejection of claims 1 and 11 are incorporated and Zhang further discloses wherein the social linking score is generated based further on at least one of: a number of MMCEs in which the two entities are shown, a time stamp associated with a first appearance of one of the at least two entities in a first MCCE of the at least one MMCE, a time stamp associated with a last appearance of one of the at least two entities in a second MCCE of the at least one MMCE, a physical interaction between the at least two entities in each of the at least one MMCE, a location coordinate associated with each of the at least one MMCE, other entities depicted in the at least one MMCE, and tags of the at least one MMCE (Page 70, ¶2; “He/she also often has co-occurrences with nuclear family kids with intimate positions. A sibling’s family can be identified as those who have strong links with the sibling, as well as co-appearances with nuclear family members and the corresponding parents”, which discloses that the linking score as depicted in figures 4 and 5 are based on a number of co-occurrences of identified faces or entities within a photo, which is, as the claim discloses, based on a number of MMCEs in which the two entities are shown; and Page 68, ¶2; “A co-appearance matrix can be obtained for major clusters in a photo collection containing the number of co-occurrences between people”).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being obvious over Zhang in view of Raichelgauz et al. (US 20140149443 A1, hereinafter “Raichelgauz”)1.

Regarding claims 8 and 18, the rejection of claims 1 and 11 are incorporated but Zhang fails to explicitly disclose wherein the at least one signature is robust to noise and distortion.
Raichelgauz discloses wherein the at least one signature is robust to noise and distortion ([0024]; “The generated signature(s) may be robust to noise and distortion”).
Zhang and Raichelgauz are analogous art because both are concerned with social networking and analyzing media data.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in social networking and media analytics to combine the robustness to noise and distortion as disclosed by Raichelgauz with the method of Zhang to yield the predictable result of wherein the at least one signature is robust to noise and distortion. The motivation for doing so would be to generate a signature respective of the multimedia content (Raichelgauz; [0024]).

Regarding claims 9 and 19, the rejection of claims 1 and 11 are incorporated but Zhang fails to explicitly disclose wherein each signature is generated by a signature generator system including a plurality of at least partially statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core.
Raichelgauz discloses wherein each signature is generated by a signature generator system including a plurality of at least partially statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core ([0045]; “Video content segments 2 from a Master database (DB) 6 and a Target DB 1 are processed in parallel by a large number of independent computational Cores 3 that constitute an architecture for generating the Signatures (hereinafter the "Architecture"); and [0048]; “In order to generate Robust Signatures, i.e., Signatures that are robust to additive noise L (where L is an integer equal to or greater than 1) by the Computational Cores 3 a frame `i` is injected into all the Cores 3. Then, Cores 3 generate two binary response vectors: [right arrow over (S)] which is a Signature vector, and [right arrow over (RS)] which is a Robust Signature vector”)
Zhang and Raichelgauz are analogous art because both are concerned with social networking and analyzing media data.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in social networking and media analytics to combine the independent computational cores as disclosed by Raichelgauz with the method of Zhang to yield the predictable result of wherein each signature is generated by a signature generator system including a plurality of at least partially statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core. The motivation for doing so would be to generate robust signatures for the multimedia content (Raichelgauz; [0048]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        




    
        
            
    

    
        1 Although this reference appears to come from the same inventive entity as the present invention, it is not considered prior art because it was published more than a year before the effective filing date of the claimed invention, which is 11/14/2016, as discussed in the priority section above.